Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 4/4/2019. Claims 1 – 20 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 4/4/2019 is acknowledged by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Vachon (2005/0263279) in view of US Patent Application Publication to Gano (2002/00020524).
Regarding claim 1, the claim requires the piston to be capable of three distinct positions. The claim does not define “a reset position”, “a close position” and “an open position”, examiner maintains under broadest reasonable interpretation a piston capable of three distinct positions would meet the limitations of the claimed subject matter. 
Regarding claim 1, Vachon discloses a first housing (36, Fig. 2), a first piston (50, Fig. 2) located within the first housing (36, Fig. 2) and movable within the first housing between three distinct positions [para. 21]. Vachon also discloses a seal fixedly attached to the first piston such that the first plurality of seals defines a first plurality of chambers between the first piston (50, Fig. 2) and the first housing (36, Fig. 2) [para. 23]. Vachon further discloses a primary line (34a, Fig. 2) fluidly connected to the first plurality of chambers, wherein pressurization of the primary line according to an operating sequence 
Vachon discloses plurality of seals (43a, 43b and seal above piston projection 50 in figure 2) located in the housing to seal against the piston. However, having seals on the piston is well known in the art as taught by Gano. Gano, also teaching an apparatus used for wellbore fluid control, teaches seals located on the piston to seal against the housing (Fig. 11B). Therefore a person having ordinary skill in the art would adapt the seals on the piston teaching of Gano to the valve disclosed by Vachon as a simple substitution of one known element for another to obtain predictable results.
Regarding claim 13, Vachon discloses two valves (26, 28, Fig. 1) comprising housing, piston and seals. The valve disclosed by Vachon and modified by the seals in the piston teaching of Gano will meet the claimed second valve details.

Allowable Subject Matter
Claim 15 – 20 are allowed.
Claims 2 – 11, 13 - 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, prior art does not make obvious the claim limitation “pressurizing a primary line according to an operating sequence to move a first piston within a first housing from a reset position to a close position such that a first control valve is switched to a closed state; pressurizing the primary line according to the operating sequence to move the first piston within the first housing from the close position to an open position such that the first control valve is switched to an open state.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753